DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19, in the reply filed on 03-25-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1 and/or 14 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 has a limitation of “a single layer spiral wiring” and claim 14 states “wherein the first spiral wiring and the second spiral wiring are laminated the normal direction”, these two limitation are contradicted and contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (Examiner’s Notes: the spiral wiring includes a first spiral wiring and a second spiral wiring, claim 13, which claim 14 is depended on).
The following is a quotation of 35 U.S.C. 112(b):


Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 10 and 17 recite the limitation of "the vertical wiring”, which lacks of anticipated base of the limitation, there is no limitation of "a vertical wiring” anywhere before, since there only “a first vertical wiring” and “a second vertical wiring” in the claim before, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US20050270745).
Re Claim 1, Chen show and disclose 
An inductor component comprising: 
a single layer spiral wiring wound into a planar shape (a spiral wiring in a layer, fig. 2A and 4); 

a first vertical wiring (70a, fig. 4) extending from the spiral wiring in the first normal direction to penetrate inside of the first magnetic layer, and a second vertical wiring (70e, fig. 4) extending from the spiral wiring in the second normal direction to penetrate inside of the second magnetic layer, wherein 
the first vertical wiring and the second vertical wiring are located on respective sides of the both sides in the first and second normal directions sandwiching the spiral wiring (fig. 4), 
the first vertical wiring on the side of the first magnetic layer and the second vertical wiring on the side of the second magnetic layer are connected to a common connecting portion (74e, fig. 4) of the spiral wiring, and 
the first and second vertical wirings have the same shape (fig. 4).
Re Claim 3, Chen show and disclose
The inductor component according to claim 1, wherein an end surface of the vertical wiring exposed from a surface of the first magnetic layer or the second magnetic layer is not subjected to a rust prevention treatment (since this is just a negative limitation, and Chen never mention a rust prevention treatment being performed).
	Re Claim 9, Chen show and disclose

Re Claim 10, Chen show and disclose
The inductor component according to claim 9, wherein the vertical wiring penetrates the inside of a thicker one between the first magnetic layer and the second magnetic layer (fig. 4).
	Re Claim 12, Chen show and disclose
The inductor component according to claim 1, wherein the spiral wiring is one of a plurality of spiral wirings (fig. 4), and wherein the inductor component further comprises a second via conductor (vias 74a and 74b, fig. 4; The first layer 70a and fifth layer 70e are patterned to form portions of a first winding, and electrically coupled through vias 74a, 74b and connecting pads 74c, 74d, 74e to form the first winding. connecting the plurality of spiral wirings in series, [0059]).
Re Claim 13, Chen show and disclose
The inductor component according to claim 1, wherein the spiral wiring includes a first spiral wiring and a second spiral wiring (70a and 70e, fig. 4), and wherein the first spiral wiring and the second spiral wiring are electrically connected to a common vertical wiring (70c, fig. 4).
Re Claim 14, Chen show and disclose
The inductor component according to claim 13, wherein the first spiral wiring and the second spiral wiring are laminated in the normal direction (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., in view of Ito et al. (US20130222101).
Re Claims 2 and 11, Chen show and disclose
The inductor component according to claims 1 and 9, respectively, 
Chen does not disclose
a conductive dummy terminal disposed on a surface of the first magnetic layer or the second magnetic layer without being electrically connected to the spiral wiring, the dummy terminal is disposed on the surface of a thinner one between the first magnetic layer and the second magnetic layer.
Ito teaches a device wherein
a conductive dummy terminal disposed on a surface of the first magnetic layer or the second magnetic layer without being electrically connected to the spiral wiring (dummy external electrode 17d on top outer surface, fig. 16B, [0119]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add the dummy electrode as taught by .
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., in view of Ohkubo et al. (US20140009254).
Re Claims 4-6, Chen show and disclose
The inductor component according to claim 1, 
Chen does not disclose
Wherein an external terminal covering an end surface of the vertical wiring exposed from a surface of the first magnetic layer or the second magnetic layer, wherein when viewed in the first normal direction, an area of the external terminal is larger than an area of the vertical wiring; wherein a surface of the external terminal is located on an outer side in the first normal direction than the surface of the first magnetic layer or the second magnetic layer; wherein the external terminal is located on each of both sides in the normal direction sandwiching the spiral wiring.
Ohkubo teaches a device wherein
	an external terminal (26a and 26b, fig. 11) covering an end surface of the vertical wiring exposed from a surface of the first magnetic layer or the second magnetic layer (fig. 11), wherein when viewed in the normal direction, an area of the external terminal is larger than an area of the vertical wiring (fig. 11); a surface of the external terminal is located on an outer side in the first normal 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the larger external terminal on top or bottom surface of the component as taught by Ohkubo in the electronic device of Chen, in order to make external connection for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claims 7-8, Chen show and disclose 
The inductor component according to claim 1, 
Chen does not disclose
a coating film covering the surface of the first magnetic layer or the second magnetic layer and exposing at least a portion of an end surface of the vertical wiring; wherein the end surface of the vertical wiring exposed from the coating film is at a position displaced with respect to a contact surface between the vertical wiring and the spiral wiring when viewed in the first normal direction.
Ohkubo teaches a device wherein
a coating film (23, fig. 11) covering the surface of the first magnetic layer or the second magnetic layer and exposing at least a portion of an end surface of the vertical wiring (at 25a and 25b, fig. 11); wherein the end surface of the .

Allowable Subject Matter
11.	Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
a substrate in which the inductor component is embedded; and a substrate wiring including a pattern part extending in a direction along a principal surface of the substrate and a via part extending in a thickness direction of the substrate, the substrate wiring being connected at the via part to the inductor component.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 15 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160099098 US-20160379746 US-6114938 US-6054329 US-20170148561 US-20050181684 US-20100271161 US-20120112869 US-6054329 US-20120133472 US-20160189852 US-20170032887 US-20150357115 US-6114938 US-20160217911 US-20020006013 US-20020008605 US-20020060879 US-5583474 US-20030094944 US-20030137384 US-20040046630 US-20050133924 US-5793272 US-20050184848 US-20060001520 US-20090072752 US-20110291790 US-20110316658 US-20130057379 US-20130082813 US-20130141205 US-20130147592 US-20160211071 US-20160217917 US-20160217908 US-20160217903 US-20160314892 US-20170196091 US-20150029623.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848